Case 2:21-cv-00210-KJD-DJA Document 1-1 Filed 02/08/21 Page 1 of 2




               EXHIBIT “A”




               EXHIBIT “A”
         Case 2:21-cv-00210-KJD-DJA Document 1-1 Filed 02/08/21 Page 2 of 2
                                                                                                                                               Lnricjas      Oct, Courl
                                                                                                                                                   RI , ctronJuany
                                                                                                                                                 12d2E?2020 11:40 AM
                                                                                                                                                        Strrar nireurn
    JUSTICE COURT, LAS VEGAS TOWNSHIP                                        Case No, 20M:303560                                               CLZRK OF THE COURT
    Clark County, Nevada
;Name and Add s ot Plainufgv                                                 Department No.         Department #: LA 304
I. {Josef Guttmann
 721 Campbell Or
 LAS VEGAS NV 89107                                                                SMALL CLAMS COMPLAINT
    Pleinal&si Email
    Addcese'                   yosigut@gmail.com                                           Seleet Case Type:

           ifPis ' Telephone                                                 M Individual Plaintiff
    Thiritheo                  725-222-0622                                     Business Plaintiff
                                  VERSUS                                     o  State or County Agenzy PlalnInf
'Rama anc I Address of Def ndant(s):
                                                                             Li NRS804(A)Consplaint (Payday Lapp -
                                                                              &Noires Oetaiittee than vitrketiopt at Ago*.
 JPMCE CARD SERVICES                                                          Pronrot todar óM Rseythenr OfferLotter)
                                                                             0 NR597 (A) Camplaint jaat4ntzeia credt
 PO BOX 15369                                                                 •CaciDela - requital tas, 4 r&gits &Cam asvats
 WILMINGTON, DE 19850 USA                                                      ki the Atrawg)
                                                                                 Inmate suing State of Nevada ex rel
                                                                               Department at Correcticns
                                                                                 Inmate sting arty party except State of
•perendanksiTelephone
                                                                               NeVACIa ex rel Depement of Corrections
.Aluelber.                     (800) 945-2000
    STATE OF NEVADA               •)
    COUNTY OE CLARK                )
         riiinsaq you.,- namo JOSEF GUTTMANN                   being firOt duly Senern. deposes and says That the
•     defendant is indebted to the ptaintiffin the sum of $ 1 4 00              3 that the reason for this nidehtsdness is'
       Failure to carnry with the Fair Credit Reporting Act, Defamation and Blocking access to credit, False reporting to
       Credit Reporting Agency



      that this affiartt has demanded payment of the sern, that the defendant refuses to pay the sarne; that the defendana)                               a
      resident of, does business in, or is emptayetti in Las VtgaS Township. in the County of Clark. State of Nevada, that affant Tea
      at the above address.
                                                                   a a         *         * * *
     Signetum of &Rani                                                                      Dated
     Print Name JOSEF GL'i                                                                 Mornay Tor
             You MUST have this affidavit notarIzed                            G . II   the unsmarn declaration.per NRS 53.045         prog,   NOrightt

    SUBSCRIBED AND SWORN to before me this                                     OR: UNSWORN OECLARKI1ON: Per NRS 53.045
                  day                                20
                                                                                   dedare under penalty of peqUry under the law of the Stale of
                                                                               Nevada that the foregoing flue and correct"
. {Nalery Signature)
                                                                                 Dare                / 2- 7,1
, NOTARY PUBLIC in and for the                                                   Wachter&
, County of                            State of                                                                 VS—GP 414/Tretel Mit(
                                                                                   Typed ot prifited name

    The PlaIrdIff fs5 must serve two WA,            triwts: AO 5 an Walnut Compta jar mei a) Instruct/one en Pleaufff tisfenclant

                                                       SUMMONS & -ORDER TO APPEAR
     NOTICE: YOU HAVE BEEN SU ED. 'IRE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR PRESENCE UNLESS YOU APPEAR ON ME
                                                                       FOLLOWING DATE
                You ere herebyon:limed tedopear rot trial onthe Plaintiffs claim at the Justice.Ceurt, Las Vegas Township located at:
                    CLARK COUNTY REGIONAL JUSTICE CENTER, 200 Leone AVE, LASVEGAS, NV 89101
 or,) 04/06/21              AT THE HOUR OF 1 : 00 PM COURTROOM                         TB and present any defense you may have, Yeo must move 30
     minutei before yew irlei time to oheck in with Inetlerls. A mediator MS be available In the cotirtrooidprlor to yew trial should you wish is mediate tills
      matter. You are further nottledthat in the event you do not appeav Del suit Judgment con tie entered against you in the amount etaimed.dii-ebythe
    Plaintiff, which can result in the garnishment uf wages and eelzure of poperty. PLEASE,BRINO VVITH YOU ALL.WITNESSES, AN ORIDINAL, ANC; 2
                               COPIES OF ANY EVIDENCE, RECEIPta OR I:topics, NECESSARY TO PROVE YOUR CASE.

       APPROPRIATE COURTOOM ATTIRE REQURED. NO SHORTS, HALTER OR TANK TOPS. SHOESARE REQUIRED. NO FOODOR MINK
                                  PERMITTED, NO SMOKING IN THE COURTHOUSE CHILDREN MUST REMAIN QUIET.

        atJavt.

                                                                                                                                            et.s-\cJ
                                                                                                                               ray\licifi t 2,51
                                                                                                                                11 41 7 He°
                                                                 Case Number .: 2pAg         Q(1

                                                                                                                                ---0
